[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION AND JUDGMENT
The above captioned matter was tried to the Court on February 28, 1996. Based on the relevant, credible and admissible evidence, the Court found in favor of the plaintiff, Grand Light  Supply Co., Inc., against the defendant, Colonial Electric Co., on the First Count of the Complaint, as follows:
$ 5,131.85        Merchandise charges
    $   460.45        Service charges up until referral for litigation
    $ 2,463.36        Service charges incurred after referral for litigation
    $ 1,099.50        Attorney's fees up until time ____________       of trial
$ 9,155.16 CT Page 1662
The Court found also that the plaintiff filed an Offer of Judgement in the amount of $6,000 on March 3, 1994, which is within 18 months of the filing of the Complaint. Accordingly, under Conn. Gen. Stat. § 52-195a, the plaintiff is entitled to interest at the rate of 12% per annum from the date of plaintiff filed the Complaint on August 10, 1993, plus attorney's fees of $350. Using a simple interest formula yields the following calculation of offer of judgment interest per year:
    $ 9,155.16    (Judgment) x      .12    (offer of judgment interest ____________   rate per year)
$1,098.61     (accumulated interest per year)
From the date the plaintiff filed the Complaint (August 10, 1993) to the date of judgment (February 28, 1996), 2.55 years (30 months and 17 days) have elapsed. Multiplying the elapsed time of 2.55 years by $1,098.61 of interest per year yields a product of $2,801.45. The total amount of the judgment against Colonial Electric is therefore:
      $ 9,155.16  (Damages, service charges, contractual attorney's fees)
+ $ 2,801.45  (offer of judgment interest)
    + $   350.00  (award of attorney's fees under § __________  52-195a)
      $ 12,306.61 ===========
Judgment shall enter for the plaintiff only against the defendant, Colonial Electric Co., in the total amount of $12,306.61 under the First Count of the Complaint. CT Page 1663
SO ORDERED, this 4 to day of March, 1996
Jerrold Barnett, Superior Court Judge